Citation Nr: 1426696	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  13-35 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Michael V. Quatrini, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from October 1959 to February 1962. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran submitted a timely notice of disagreement in January 2012; a statement of the case was issued in October 2013; and a VA Form 9 was received in December 2013.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2014 hearing, the undersigned VLJ fully explained the issue involved.  See February 2014 Board transcript, page 2.  Also, the VLJ suggested submission of evidence that had not yet been provided.  Id. at 12.  The Veteran was represented at the hearing by his representative.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant and the Board can adjudicate the claim based on the current record.  

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's bilateral hearing loss is not causally or etiologically due to service, nor may it be presumed to have been incurred in active service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in July 2010 that fully addressed the entire notice element, and was sent prior to the initial decision.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in July 2010, the RO provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The RO successfully completed the notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, service treatment records, and a VA medical opinion and examination pertinent to the issue on appeal.  Virtual VA records have been reviewed.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He asserts he was exposed to acoustic trauma during service and currently suffers from hearing loss as a result of that exposure.

Applicable Laws 

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hearing loss may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.   

Decibel losses recorded on service department audiological examinations prior to November 1, 1967, are assumed to be measured in American Standards Association (ASA) units, and are converted to International Organization for Standardization (ISO) units to facilitate comparison of results.  

The current VA definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Facts

The Veteran claims he suffered hearing loss due to in-service acoustic trauma from exposure to artillery.  

The Veteran's service treatment records were reviewed.  The Veteran's pre-induction examination from July 1958 indicating hearing was 15/15 on the whispered voice test, bilaterally.  Similarly, his induction examination from October 1959 indicated hearing was 15/15 on the whispered voice test, bilaterally.  On his Report of Medical History from January 1962, the Veteran denied any ear, nose or throat trouble.  The Veteran's separation examination from January 1962 indicated normal hearing, bilaterally.

Post-service, a VA treatment note from August 2007 indicates that the Veteran's hearing appeared to be normal.  

In March 2010, the Veteran had an audiology consultation at a VA Medical Center.  After testing, he was informed that he had a mild to severe sensorineural hearing loss, bilaterally.  He was then fitted for hearing aids.  

The Veteran's wife submitted a statement in July 2010.  She stated that the Veteran' shearing was normal when they started dating before he went into the Army.  She asserts that in 1962 she started noticing the Veteran's hearing was not as it used to be and it has progressively gotten worse since that time.  See July 2010 statement.  

The Veteran was afforded a VA examination in December 2010.  The Veteran reported his hearing was worse in the left ear than the right.  On the authorized audiological evaluation in December 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
65
65
LEFT
40
55
65
65
70

Speech recognition was 66 percent in the right ear and 64 percent in the left ear.

The Veteran's wife submitted an additional statement in January 2012, indicating that the Veteran was exposed to artillery noise during service without wearing ear equipment and that he did not seem to hear as well after he went into the Army, as he did prior to entering the service.  The Veteran's friend, R.B., also submitted a statement in January 2012, indicating that the Veteran has had a noticeable hearing loss since returning from the military. 

The Veteran testified in February 2014 that he experienced hearing loss while still in the military and that his hearing loss continued to progress post-service.

Analysis

The Board notes that the examination results from the December 2010 VA examination demonstrate a current hearing disability, as defined in 38 C.F.R. § 3.385.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra.

The Veteran claims his hearing loss is due to in-service acoustic trauma.  Giving the Veteran the benefit of the doubt, his account of in-service noise exposure appears credible and consistent with the circumstances of his service.  Thus, the Board concedes the Veteran's exposure to acoustic trauma during service.  

The pertinent inquiry is whether the in-service acoustic trauma caused the Veteran's current bilateral hearing loss.  Unfortunately, the Board concludes it did not.

There was no indication of post-service hearing loss until 2010.  In fact, an August 2007 VA treatment note indicated that at the time, the Veteran's hearing was normal.  As such, the Board finds there is no evidence to support a presumption of service connection based on manifestation of hearing loss to a degree of 10 percent disabling within one year from discharge from service.  Furthermore, the December 2010 VA examiner opined that although noise exposure during service was conceded, the Veteran's current hearing loss was less likely as not due to acoustic trauma during service.  The examiner explained that the Veteran's hearing was clearly within a normal range at separation from service and there was no additional audiometric information of evidence from the service period.  To date, there is no medical opinion to the contrary.

The Board finds the December 2010 VA examiner's opinion persuasive.  It is based on a complete physical examination and a thorough review of the claims folder, to include in-service audiological findings.  Also compelling, no medical professional has indicated that the Veteran's bilateral hearing loss is due to his time in service.

In short, while the Veteran was exposed to in-service acoustic trauma, and currently has a diagnosis of bilateral hearing loss, none of the medical evidence shows that the current hearing loss is a result of acoustic trauma during his military service.

The Board has considered the Veteran's statements and statements from his friend and wife.  The Board acknowledges that they are competent to give evidence about what they experience; for example, the Veteran is competent to discuss his hearing loss and other symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

In the present case, however, the Board finds that the lay statements are outweighed by the service treatment records, post-service treatment records, and the negative VA medical opinion cited above.  The Board notes that the Veteran testified that his hearing loss began during service and has continued to present day.  However, the Board does not find the Veteran's assertions to be credible, particularly when weighed against the objective medical evidence.  Importantly, the Veteran denied any ear trouble on his Report of Medical History from January 1962 and his separation examination from January 1962 indicated normal hearing, bilaterally.  As a result, the Board finds the Veteran's assertions that his hearing loss began during service are not credible.

Further, the Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Accordingly, though the Veteran, his wife, and friend, are competent to report his symptoms, they are not credible to provide an opinion as to nature and etiology. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


